DETAILED ACTION
Response to Arguments / Interview Summary
Applicant’s arguments filed 5/3/21 have been fully considered but they are not persuasive.
Applicant argues that the neither the intake passage of Watanabe nor Hideg bulges downwardly, as required by the claim, arguing in particular that Watanabe shows only a schematic and Hideg’s intake passage shown in figure 1 goes in/out of the page making its configuration unknown in the cross section of interest. 
Examiner respectfully disagrees. With regard to Watanabe, the angle of the flow-indicating arrow entering the intake passage compared to the flow-indicating arrow exiting the intake passage suggests that the intake passage bulges downward. With regard to Hideg, the flow-indicating arrows along the top of the intake passage as well as the upper wall of the intake passage itself indicate that the intake passage bulges downward. Moreover, Hideg clearly describes this curvature and explicitly motivates it (col 5, ln 22 – 40). It should be noted that, in the 2/3/21 action, this feature was indicated as being suggested by Watanabe, but “more surely” addressed by the combination with Hideg (paragraph 12, tenth bullet, parenthetical).
With regard to entering the amendment, Examiner indicated that the amendments to claim 1 change the scope of the claims even from previously filed claim 3. 
Examiner indicated that the removal of the limitation “along the imaginary plane” seemingly removed the attempt to capture the feature that the intake passage bulges downwardly at the point of feeding into the combustion chamber. Examiner suggested returning the attempt to capture that feature albeit with different language, since the removed language indeed raised clarity issues, as set forth in the 2/3/21 action.
Examiner noted that removal of this feature from the claim would open it up being rejected by systems having an intake passage that bulges downward anywhere along its length, even if it doesn’t bulge downward at the point of feeding into the combustion chamber. Such a configuration could be seen in Amano et al. (US 5,551,393) (fig 1: 22, 23), for example.
Examiner indicated that the amendment including the word “near” may raise clarity issues under 35 USC 112 as being a relative term for which one would not be apprised of the scope.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747